PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/107,189
Filing Date: 30 Nov 2020
Appellant(s): Brennan, Patrick J.



__________________
Thomas F. Brennan, Reg. No. 35,075
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 19, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of claims 1–3 and 5–20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn.

(2) Response to Argument

FIRST GROUND OF REJECTION UNDER APPEAL

GROUP 1 – (Claims 18–20)
Step 2A(1)
	Appellant asserts that the claims are not directed to an abstract idea because the claims are directed to improvements in technology. Appeal Br. 23. More particularly, Appellant asserts that the claims embody improvements in “the technology of information sharing by providing a secure mechanism for receiving data from separate business entities, for using the data to determine in real time whether any of the business entities are financially unstable, and for sharing the determination among one or more member business entities.” Id. Examiner disagrees.
 Paragraph 171 of Appellant’s Specification discloses secure data transfers and indicates that Appellant’s invention “supports IT industry standards for secure transfer of data”. As a result, Appellant’s claims do not recite any improvements in information sharing technology or secure data transfers. Instead, Appellant’s claims utilize conventional and commercially available technology as a tool to perform the recited abstract idea.
With respect to the claimed elements related to using the data to determine in real time whether any of the business entities are financially unstable and sharing the determination among one or more member business entities, the elements reflect, at best, business elements that reflect an abstract idea under Step 2A Prong One rather than technical improvements related to any technology or technical field. Further, FIG. 16 and paragraphs 133 and 271–272 of Appellant’s Specification disclose a generic computer environment without disclosing any related technical improvements. As a result, Appellant’s claims do not embody any technical improvements because the technical elements of the claim are generic in nature and are merely used as a tool to perform the recited abstract idea. Therefore, Appellant’s remarks are not persuasive of error.
Appellant next asserts that the rejection of record “has not considered the claims as an ordered combination, and has indeed ignored requirements of the individual steps.” Appeal Br. 23. Examiner disagrees. Although the rejection of record broadly identifies the abstract idea of determining financial risk (Final Act. 7.), the included analysis neither oversimplifies nor generalizes the claims, as a whole. Instead, the rejection analyzes each element of the claim, including the element for “associating one or more users”, individually and in combination to identify the recited abstract idea. Further, Appellant’s remarks do not present any argument or rationale to explain why the recited elements go beyond the identified abstract idea, and as a result, Appellant’s remarks fail to identify any particular error in the rejection of record. 
To the extent that Appellant asserts that the steps to receive current values via secure data transfer, apply received values to a prediction model, or continuously monitor each business entity go beyond the recited abstract idea (Appeal Br. 24.), Examiner again notes that Appellant’s remarks do not present any argument or rationale to explain why the recited elements go beyond the identified abstract idea. Further, Examiner reiterates that the recited secure data transfer does not embody a technical improvement for the reasons as stated above; and the elements that apply current values to a prediction model or continuously monitor business entities reflect abstract, business elements under Step 2A Prong One rather than technical elements. As a result, Appellant’s remarks are not persuasive of error.
Appellant further asserts that the claims do not recite mental processes that could be practically performed in the mind because the claims “explicitly require the use of a particular machine and cannot be performed without the use of the machine.” Appeal Br. 24. Examiner disagrees. MPEP 2106.04(a)(2)(III)(C) indicates that “[c]laims can recite a mental process even if they are claimed as being performed on a computer.” Here, Examiner maintains that, although the claimed elements can be performed on a computer, the claimed elements could also be performed mentally because the elements describe observations or evaluations that could be practically performed in the mind; and again, Examiner submits that Appellant’s remarks amount to no more than a general allegation because Appellant has not presented any arguments or explanation indicating why the elements could not be performed mentally, absent a computing device. As a result, Appellant’s remarks are not persuasive of error.
Finally, Appellant asserts that “the claims do not fall within the recognized sub-groups of organizing human activity.” Appeal Br. 24. Examiner disagrees. As an initial matter, Examiner contends that Appellant’s remarks amount to no more than a general allegation because Appellant has not presented any arguments or rationale explaining why the elements could not recite certain methods of organizing human activity; and Examiner maintains that the claims recite certain methods of organizing human activity associated with fundamental economic principles or practices associated with mitigating risk and/or commercial interactions associated with business relations because the claims describe a process for determining financial risk associated with business entities.  As a result, Appellant’s remarks are not persuasive of error.

Step 2A(2)
Appellant asserts that the claims integrate the abstract idea into a practical application under Step 2A Prong Two. Appeal Br. 24. More particularly, Appellant asserts that the claims include a combination of additional elements that “recite a specific improvement over previous systems such as Noetzold by allowing remote users to share confidential information across organizations while maintaining a silo of confidentiality around each organization.” Id. at 25. Examiner disagrees.
As an initial matter, Examiner submits that Appellant’s remarks are not commensurate with the scope of the claims. More particularly, the claims do not recite any elements associated with “maintaining a silo of confidentiality”, and Appellant’s Specification similarly does not disclose a “silo” or “silo of confidentiality”. Instead, the claims recite no more than a generic database schema used to store a plurality of database records. 
Further, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). As a result, any improvements over systems such as Noetzold have no relevance with respect to determining patentability under 35 U.S.C. § 101; and Examiner reiterates that the claims utilize generic computing technology and do not embody any improvements to the technology or technical field for the same reasons as stated above. Therefore, Appellant’s remarks are not persuasive of error.
Finally, to the extent that Appellant asserts that the claims describe provisions for preventing accidental or malicious corruption of information (Appeal Br. 25), Examiner similarly submits that the claims do not include any elements for preventing accidental or malicious corruption of information. As a result, Appellant’s remarks are not commensurate with the scope of the claims and are not persuasive of error.

Step 2B
Appellant asserts that the claims include an inventive concept and amount to significantly more than the abstract idea under Step 2B because the database  structured to maintain silos around each business organization, the access controls used to limit access, the use of a financial risk prediction model, and the continual monitoring for financial insecurity “go far beyond merely determining financial risk.” Appeal Br. 25–26. Examiner disagrees.
	Initially, Appellant’s remarks amount to no more than a general allegation and fail to identify any particular error in the rejection of record because Appellant does not present any argument or rationale to support Appellant’s assertions. Further, the modeling and monitoring elements were identified as abstract claim elements that are not recited beyond the abstract idea (Final Act. 7–8.); and Appellant has not presented any arguments indicating why these elements are not abstract. Finally, the remaining elements utilize generic computing technology and do not embody any improvements to the technology or technical field for the same reasons as stated above; and again, Appellant has not presented any arguments or rationale explaining why the additional elements amount to significantly more than the abstract idea. Accordingly, Appellant’s remarks are not persuasive of error.
	
GROUP 2 – (Claims 1–3 and 5–17)
	Appellant asserts that the rejection of claims 1–3 and 5–17 under 35 U.S.C. 101 is improper for the same reasons as asserted above with respect to claims 18–20. Appeal Br. 26–30. As a result, Appellant’s remarks are not persuasive of error for the same reasons as stated above.

THIRD GROUND OF REJECTION UNDER APPEAL

GROUP 4 – (Claims 1–3 and 6–20)
	With respect to claim 18, Appellant submits that Noetzold fails to teach or suggest the element for “associating one or more users with each business organization, wherein associating includes authenticating the user and creating permissions …” or the element for “receiving, via secure data transfer, current values of some or all of the qualitative and quantitative data for a business organization from one or more sources connected to the network”. Appeal Br. 33–34. Examiner disagrees.
For purposes of clarification, Examiner notes that, although Appellant correlates the quoted “associating” and “receiving” steps with independent claim 18, the quoted “associating” element is recited in independent claims 1 and 8 and the quoted “receiving” element is recited in independent claim 8. Examiner further notes that the “receiving” element of independent claim 8 is embodied by, and addressed via, the independent claim 1 elements for “receiving … qualitative data …” and “receiving … quantitative data …”.
With respect to the “associating” element of claims 1 and 8, Medina rather than Noetzold is asserted as disclosing the claimed element. Final Act. 21–23. As a result, Appellant’s remarks are not persuasive of error because Appellant’s remarks do not address the rejection of record.
Similarly, the “receiving” element of claim 8 is rejected over the combination of Noetzold and Medina, wherein Noetzold is asserted as disclosing “receiving … qualitative data …” and “receiving … quantitative data …” (Final Act. 18–19, 20., addressing claim 1) and Medina is asserted as disclosing a secure data transfer (Final Act. 24–25., addressing claim 1). As a result, Appellant’s remarks are not persuasive of error because Appellant’s remarks do not address the rejection of record.
Further, Examiner submits that Appellant’s statements amount to no more than a general allegation of patentability and fail to identify any particular error in the rejection of record because Appellant’s statements neither address the rejection of record nor present any argument or rationale in support of the statements.
Finally, to the extent that Appellant asserts that Noetzold does not disclose the “associating” element because the reference does not disclose multiple, separate business organizations, Examiner maintains that different entities within a single corporate hierarchy are separate business organizations. For example, engineering as a functional discipline with a company has a separate organization from a manufacturing or sales discipline. Further, Appellant’s Specification does not provide any special or limiting definition for the recited “separate business organizations”. Thus, even if Noetzold was asserted as exclusively disclosing the claimed element, Examiner maintains that different organizations within a company may be construed as separate business organizations within a broadest reasonable interpretation consistent with Appellant’s Specification. As a result, Appellant’s statement is not persuasive of error.


GROUP 5 – (Claim 5)
	Appellant asserts that “[n]either Noetzold nor Medina, alone or in combination describe or suggest the integration of third-party ratings in the method of claim 1.”  Appeal Br. 34. Examiner disagrees. Examiner submits that Appellant’s statement amounts to no more than a general allegation of patentability and fails to identify any particular error in the rejection of record because Appellant’s statement neither addresses the rejection of record nor presents any argument or rationale in support of the statement. As a result, Appellant’s statement is not persuasive of error.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/KEVIN H FLYNN/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.